 


110 HR 7317 IH: To direct the Secretary of Veterans Affairs to conduct a study on the acquisition of a parcel of land adjacent to Beaufort National Cemetery, Beaufort, South Carolina.
U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7317 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a study on the acquisition of a parcel of land adjacent to Beaufort National Cemetery, Beaufort, South Carolina. 
 
 
1.Study on acquisition of land adjacent to Beaufort National Cemetery 
(a)Study requiredThe Secretary of Veterans Affairs shall conduct a study on the acquisition, in accordance with chapter 24 of title 38, United States Code, of the parcel of land described in subsection (b) to be used for the expansion of the Beaufort National Cemetery, Beaufort, South Carolina. 
(b)Parcel describedThe parcel of land described in this subsection is a parcel of land consisting of approximately 4.9 acres located on 17th Street in Beaufort, South Carolina, as depicted on tax map number 120–1–238 dated May 4, 1998.  
(c)Report to CongressNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the study conducted under subsection (a). 
 
